{¶ 22} I concur in the majority's analysis and disposition as to regarding the imposition of a maximum sentences. However, I respectfully dissent from the majority's analysis and disposition as to the issue of imposition of consecutive sentences.
 {¶ 23} I would find that the trial court erred when it imposed consecutive sentences, thereby increasing appellant's sentence, based upon appellant's failure to appear at the initial sentencing hearing. See State v. Beasley (1999),134 Ohio App.3d 694, 731 N.E.2d 1223. Although I understand the trial court's action, I would find that appellant's failure to appear does not constitute criminal conduct under 2929.14(E)(4)(c).
 {¶ 24} Accordingly, I would vacate appellant's sentence and remand the matter to the trial court for re-sentencing.